DETAILED ACTION
1.	This action is in response to applicant's amendment received on 11/23/2021.  Arguments are persuasive and the following new grounds of rejection below are formulated.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 states that the induction heater substantially surrounds the heat exchanger when claim 1 already mentions that the induction heater must be disposed within adjacent plate members. Therefore, claim 4 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (U.S. Publication 2012/0255288), hereinafter “Berger” in view of Aberle DE102009042581), hereinafter “Aberle”.
Regarding claim 1, Berger discloses the same invention substantially as claimed such as a heat exchanger apparatus for a combustion engine, in which the heat exchanger apparatus comprises: a heat exchange unit (1) comprising at least one plate (20); and at least one induction heater (21) positioned adjacent to at least one plate (20) of the heat exchanger (shown in figure 7), in which the induction heater provides inductive heating to the heat exchanger (paragraph 78), the heat exchange unit comprises a plurality of plate members (paragraph 63), and in which the induction heater (21) is located between a pair of adjacent plate members (8 and 20, shown in figure 7) of the heat exchange unit, but is silent to disclose the plate being a magnetic component and the induction heater being connected to a power supply.  However, Aberle teaches a heat exchange unit (10) that uses magnetic plate members (14) and an induction heater (16,17) connected to a power supply (paragraphs 19-21) for the purpose of allowing for the induction heater to operate in order to heat fluids effectively 
Regarding claim 2, Berger and Aberle disclose a heat exchanger apparatus as claimed in claim 1, in which the heat exchanger unit is a coolant/oil heat exchanger (Berger mentions in paragraph 3 that the heat exchanger can be for all engine fluids and Aberle mentions in paragraph 2 that it is a coolant/oil heat exchanger).
Regarding claim 3, Berger and Aberle disclose a heat exchanger apparatus as claimed in claim 2, in which the coolant is a liquid coolant (Aberle, paragraph 2).
Regarding claim 4, Berger and Aberle disclose a heat exchanger as claimed in claim 1, in which the induction heater substantially surrounds the heat exchanger. Examiner notes that this claim is rejected under 112 and is rendered definite. Therefore, Berger and Aberle read on this claim. 
Regarding claim 6, Berger and Aberle disclose the claimed invention except for the magnetic component is composed of steel. It would have been obvious to one having ordinary skill in the art before the effective filing date of when the invention was made to have the sheet metal used in Aberle be composed of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Examiner notes that Aberle already mention sheet metal plates (paragraph 12).
Regarding claim 7, Berger and Aberle disclose A heat exchanger apparatus as claimed in claim 1, further comprising a power supply (Aberle, paragraph 21) in communication with the induction heater (Berger, 20).
Regarding claim 8, Berger and Aberle disclose a heat exchanger apparatus as claimed in claim 7, in which the power supply is selected from: an external AC power supply or a vehicle battery (Aberle, paragraph 18).
Regarding claim 9, Berger and Aberle disclose a vehicle comprising a combustion engine in communication with a heat exchanger apparatus as claimed in claim 1. Refer to rejection of claim 1 for further details since the limitations are similar.
Regarding claim 10, Berger and Aberle disclose a method of manufacturing a heat exchanger apparatus, comprising: positioning an induction heater between a pair of adjacent plate members of a heat exchange unit. Refer to rejection of claim 1 for further details since the limitations are similar.
Regarding claim 11, Berger and Aberle disclose a method of heating a heat exchange unit comprising a plurality of plate members composed of magnetic material, comprising: positioning an induction heater between a pair of adjacent plate members of a heat exchange unit; and connecting the induction heater to a power supply such that the induction heater generates inductive heating to the heat exchanger. Refer to rejection of claim 1 for further details since the limitations are similar.
Regarding claim 12, Berger and Aberle disclose a kit for providing a heat exchanger apparatus, comprising: a heat exchange unit comprising at least one magnetic component; and an induction heater positionable adjacent to the at least one magnetic component of the heat exchange unit, in which the induction heater is connectable to a power supply to provide inductive heating to the heat exchange unit, the heat exchange unit comprises a plurality of plate members composed of magnetic material, and in which the induction heater is located between a pair of adjacent plate members. Refer to rejection of claim 1 for further details since the limitations are similar.
Regarding claim 13, Berger and Aberle disclose a heat exchanger apparatus as claimed in claim 1, the heat exchange unit further comprising a cavity configured to receive the induction heater, wherein the induction heater is a plate-like member (Berger, 21, shown in figure 7).
Response to Arguments
Applicant’s arguments, filed 11/23/2021, with respect to the rejection(s) of claim(s) 1-4 and 6-13 under Aberle and Fukuoka have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berger.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        2/17/2022